Citation Nr: 1105699	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.  

2.  Entitlement to a higher initial rating for the residuals of a 
left ankle fracture, in excess of 0 percent until April 14, 2008, 
and in excess of 10 percent thereafter.  

3.  Entitlement to a higher (compensable) initial rating for the 
residuals of a right ankle fracture.  

4.  Entitlement to a higher (compensable) initial rating for left 
thoracic outlet syndrome.  

5.  Entitlement to a higher (compensable) initial rating a 
cystectomy scar of the right foot.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
August 1998 to September 2006.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2007 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which granted service connection for the disabilities at issue, 
assigning noncompensable (0 percent) disability ratings for each 
of the disabilities.

The Board finds that issue of entitlement to a higher 
(compensable) initial rating for a cystectomy scar (at the site 
of fibroma) of the right foot remains on appeal.  The January 
2007 rating decision explicitly granted service connection for 
status post cystectomy scar of the right foot, assigned a 
noncompensable (0 percent) initial disability rating.  While the 
September 2007 rating decision subsequently deleted the 
noncompensable evaluation that had been assigned for a cystectomy 
scar of the right foot, consistent with the January 2007 grant of 
service connection and assignment of an initial noncompensable (0 
percent) rating, the noncompensable rating for the cystectomy 
scar of the right foot re-appeared in a June 2008 rating decision 
(that granted service connection for anxiety disorder and is not 
otherwise involved with this appeal).  

By rating decision during the initial rating appeal dated in July 
2009, a higher 10 percent initial rating was assigned for the 
Veteran's left ankle fracture, for the rating period from April 
14, 2008, thus creating a staged initial rating for the left 
ankle fracture disability of 0 percent prior to April 14, 2008, 
and 10 percent thereafter.  As the Veteran continues to express 
dissatisfaction with this initial rating for the left ankle 
fracture disability, and it is less than the maximum rating under 
the applicable criteria, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).   

While the January 2007 rating decision styled the issue as a 
grant of service connection for bilateral plantar fasciitis with 
pes planus, the September 2007 rating decision reflected that the 
issue was initial rating for bilateral pes planus, without 
reference to plantar fasciitis.  The recharacterization of the 
disability was based on clinical findings and diagnoses that 
reflected only a diagnosis of bilateral pes planus, and no 
diagnosis of plantar fasciitis.  Likewise, the Board has styled 
the issue as appeal of the initial rating for bilateral pes 
planus, as doing so accounts for the symptomatology complained 
of, and is consistent with the findings, so is the most 
appropriate way to rate this disability.

As pointed out in the representative's December 2010 brief on 
appeal, the January 2007 rating decision made the clerical errors 
of entering the effective date of September 12, 2007 for the 
grants of service connection for left and right ankle 
disabilities and cystectomy scar; the correct effective date was 
September 12, 2006, which was the first day after separation from 
service.  The January 2007 rating decision explicitly decided in 
the Introduction that "September 12, 2006 is the effective date 
for all disorders found to be service connected."  The RO should 
take the administrative steps to correct this clerical error to 
reflect that September 12, 2006 was the actual effective date for 
service connection that was granted.  There is no need to 
readjudicate the issues, and this is not a new issue of effective 
date, as there is no question as to the correct effective date, 
which is September 12, 2006.

The issue of a higher initial rating than 10 percent for 
bilateral pes planus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's left ankle disability was manifested by 
tenderness of the malleolus, without limitation of motion, for 
the period prior to April 14, 2008.  

2.  On April 14, 2008, the Veteran's left ankle disability was 
shown to be manifested by plantar flexion from zero degrees to 5 
degrees, dorsiflexion from zero degrees to 30 degrees, and 
tenderness, and to be productive of no more than moderate 
impairment.  

3.  Throughout the period of this appeal, the residuals of the 
Veteran's right ankle fracture have been asymptomatic, with 
normal range of motion, no pain or tenderness, and no functional 
impairment of the ankle.  

4.  Throughout the period of this appeal, the Veteran's left 
upper extremity disability has been manifested by tingling on 
raising the arm over the head, with full range of motion, being 
otherwise asymptomatic.  

5.  Throughout the period of this appeal, the residuals of a 
cystectomy scar have been manifested by a tender fibroma.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals of a 
left ankle fracture were not met for the period prior to April 
14, 2008, and the criteria for a rating in excess of 10 percent 
have not been met for the period subsequent to April 14, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5271 (2010).  

2.  The criteria for a compensable rating for the residuals of a 
right ankle fracture have not been met for any period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5271 
(2010).  

3.  The criteria for a compensable rating for the left thoracic 
outlet syndrome have not been met for any period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Codes 
5203, 8512 (2010).  

4.  The criteria for a 10 percent rating, but no more, for the 
residuals of a cystectomy scar (with fibroma) of the right foot 
have been met for the entire initial rating appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A September 2007 statement of the case (SOC) 
provided notice on the "downstream" issues of entitlement to an 
increased rating.  The February 2008, October 2008, and May 2009 
supplemental SOCs (SSOC) readjudicated the matters after the 
Veteran and his representative responded and further development 
was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  

The Veteran's pertinent treatment records have been secured.  The 
Veteran was afforded VA examinations in June 2006 and July 2007.  
These examinations are found to be adequate for rating purposes.  
The examiners reviewed the Veteran's medical history, made 
clinical observations, and rendered assessments regarding the 
severity of the Veteran's disabilities.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims. 

Disability Rating Laws and Regulations

As noted, service connection for the disabilities at issue was 
granted by the RO in a January 2007 rating decision.  Initially, 
all the disabilities at issue were assigned a noncompensable (0 
percent) disability rating.  By rating decision dated in 
September 2007, a 10 percent rating for the Veteran's bilateral 
pes planus was assigned.  (Although the September 2007 rating 
decision purported to include fibromatosis as part of the 
service-connected bilateral pes planus disability, as explained 
elsewhere in this decision, the fibromatosis is to be rated as 
part of the separate cystectomy scar disability.)  

A July 2009 rating decision assigned a 10 percent rating for the 
Veteran's left ankle fracture, effective for the period from 
April 14, 2008, thus creating a staged initial rating for the 
left ankle fracture disability of 0 percent prior to April 14, 
2008, and 10 percent thereafter.   

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of 
initial rating claim from September 12, 2006, to see if the 
evidence warrants the assignment of different ratings for 
different periods of time during these claims, a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating for Left Ankle Fracture Residuals

For moderate limitation of motion of the ankle, a 10 percent 
rating is warranted.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.  

After a review of the evidence, the Board finds that the 
Veteran's left ankle disability was manifested by tenderness of 
the malleolus, without limitation of motion, for the period prior 
to April 14, 2008, which is consistent with at 0 percent rating 
under Diagnostic Code 5271.  The Board also finds that, as of 
April 14, 2008, the Veteran's left ankle disability was shown to 
be manifested by plantar flexion from zero degrees to 5 degrees, 
dorsiflexion from zero degrees to 30 degrees, and tenderness, and 
to be productive of no more than moderate impairment, which more 
nearly approximates the criteria for a 10 percent rating under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a.  


The evidence in this case includes an examination that was 
conducted for VA in June 2006, prior to the Veteran's discharge 
from service.  At that time, the Veteran's history of left ankle 
fracture was reviewed.  He stated that he was treated with a boot 
and crutches for two months.  He stated that he had a problem 
when he ran or stood for a long time or when he was on rough 
terrain.  He did not use any assistive devices and was able to do 
his job, except for heavy lifting, which caused pain.  He has no 
additional pain, fatigue, weakness or lack of endurance with 
flare-ups.  On examination, he had pain on pressure on the 
lateral malleolus.  Active range of motion was dorsiflexion from 
zero to 20 degree and plantar flexion from zero to 45 degrees, 
both ranges being described as normal.  He had slight pain with 
varus pressure, but Valgus stress was normal.  Deep knee bending 
caused pain.  He was able to hop normally.  There were no 
postural abnormalities and no neurologic changes.  With flexion 
and extension repetitions he had no additional pain, fatigue, 
weakness, or lack of endurance.  X-ray studies showed an old 
trauma.  The diagnosis was lateral malleolus fracture of the left 
ankle.  

An examination was conducted by VA in July 2007.  At that time, 
the Veteran's history of left ankle fracture was again reviewed.  
Range of motion of the left ankle was full, without pain.  
Dorsiflexion was again from 0 to 20 degrees and plantar flexion 
was from 0 to 45 degrees.  He has tenderness over the lateral 
malleolus.  There was no effusion and no instability.  There were 
no additional limitations following repetitive use of his joints.  
There are no flare-ups.  There are no effects from 
incoordination, fatigue, weakness, or lack of endurance on the 
joint function.  The diagnosis at that time was ankle sprain, 
with questionable prior fractures of the malleosis seen on X-rays 
after the events and after healing had taken place.  

VA outpatient treatment records include a report dated on April 
14, 2008, at which time the Veteran was seen for complaints of 
pain in the left ankle.  He stated that the pain in his left 
ankle had been minimal, but had worsened on the anterior of the 
left ankle for the past few months.  He also stated that his 
ankle "popped" when he walked.  He took the medication 
Naproxen, but for his foot pain and not for the pain of this left 
ankle.  On examination, the left ankle was normal in appearance, 
with tenderness on the anterior aspect.  Range of motion was 
limited in all movements and associated with pain.  The 
assessment was left ankle pain.  

VA outpatient treatment records show that the Veteran continued 
to seek treatment for his left ankle pain.  In March 2009, it was 
reported that he had received an left ankle brace and took 
Vicodin once every two to three weeks for pain, including pain in 
the left ankle.  Examination at that time showed his left ankle 
to be in a brace.  In May 2009, range of motion showed 
dorsiflexion of the left ankle to be from 0 to 5 degrees and 
plantar flexion to be from 0 to 30 degrees.  The Veteran walked 
with a left foot inversion.  When last examined, in April 2010, 
the Veteran continued to demonstrate lateral ankle instability 
for which he preferred conservative care.  

The record shows that the Veteran had normal range of motion of 
the left ankle on both VA examinations in June 2006 and July 
2007.  Those examinations did not describe flare-ups or 
functional loss due to pain, only some tenderness over the 
malleolus.  On April 14, 2008, however, additional pain and 
limitation of motion of the ankle joint was manifested.  That 
limitation was not shown to be marked in nature.  Plantar flexion 
was limited by 15 degrees from normal, but dorsiflexion was only 
limited by 15 degrees from a normal 45 degrees.  No additional 
disability from functional impairment has been demonstrated in 
the treatment records.  For these reasons, the Board finds that a 
preponderance of the evidence is against a higher (compensable) 
initial disability rating for left ankle disability prior to 
April 14, 2008, and against a rating in excess of 10 percent 
thereafter.  

Initial Rating for Right Ankle Fracture Residuals

After a review of the evidence, the Board finds that, throughout 
the period of this appeal, the residuals of the Veteran's right 
ankle fracture have been asymptomatic, with normal range of 
motion, no pain or tenderness, and no functional impairment of 
the right ankle.  The criteria for a compensable disability 
rating for right ankle disability under Diagnostic Code 5271 have 
not been met or more nearly approximated for any period of 
initial rating appeal.  38 C.F.R. § 4.71a. 

The evidence includes an examination that was conducted for VA in 
June 2006, prior to the Veteran's discharge from service.  At 
that time, the Veteran's history of right ankle fracture was 
reviewed.  He stated that he was treated with a splint and 
crutches for six weeks.  He stated that he currently had a 
problem when running, he easily rolled his ankle and had sprained 
it a number of times.  He said that he usually self-treated any 
ankle sprains.  He did not use any assistive devices and was able 
to do his job.  He has no additional pain, fatigue, weakness or 
lack of endurance with flare-ups.  On examination, he had pain on 
pressure on the medial malleolus.  Active range of motion was 
dorsiflexion from zero to 20 degree and plantar flexion from zero 
to 45 degrees, both ranges being described as normal.  He had 
slight pain with varus pressure, but Valgus stress was normal.  
Deep knee bending caused pain.  He was able to hop normally.  
There were no postural abnormalities and no neurologic changes.  
With flexion and extension repetitions he had no additional pain, 
fatigue, weakness, or lack of endurance.  X-ray studies showed an 
old trauma.  The diagnosis was medial malleolus fracture of the 
right ankle.  

An examination was conducted by VA in July 2007.  At that time, 
the Veteran's history of right ankle fracture was again reviewed.  
Range of motion of the right ankle was full, without pain.  
Dorsiflexion was again from 0 to 20 degrees and plantar flexion 
was from 0 to 45 degrees.  He had no tenderness, no effusion and 
no instability.  There were no additional limitations following 
repetitive use of his joint.  There are no flare-ups.  There are 
no effects from incoordination, fatigue, weakness, or lack of 
endurance on the joint function.  The diagnosis at that time was 
ankle sprain, with questionable prior fractures of the malleosis 
seen on X-rays after the events and after healing had taken 
place.  

VA outpatient treatment records, dated through April 2010, do not 
show additional treatment for the Veteran's right ankle 
disability.  

The record shows that the Veteran has had normal range of motion 
of the right ankle throughout the period of this appeal.  
Examination in 2007 showed no pain or tenderness and no 
functional impairment of the ankle.  Under these circumstances, 
there is no basis upon which to award a compensable rating for 
the right ankle fracture residuals and the claim must be denied.  

Initial Rating for Thoracic Outlet Syndrome

Service connection for the residuals of a left shoulder 
dislocation was granted by the RO by rating decision dated in 
January 2007.  The rating was changed to left thoracic outlet 
syndrome by rating decision dated in September 2007.  The 
noncompensable rating has been in effect throughout this time, 
first under the provisions of limitation of motion of the 
shoulder under Code 5203, then under Code 8512 for paralysis of 
the lower radicular group.  

After a review of the evidence, the Board finds that, throughout 
the period of this appeal, the Veteran's left upper extremity 
disability of thoracic outlet syndrome has been manifested by 
tingling on raising the arm over the head, with full range of 
motion, being otherwise asymptomatic, which warrants not more 
than a noncompensable rating for the entire rating period.  
38 C.F.R. § 4.124a, Codes 5203, 8512.

The evidence includes an examination in June 2006, at which the 
Veteran reported that he had dislocated his left shoulder while 
playing sports in Iraq in 2004.  He said that his shoulder popped 
back in on its own, but his arm initially became numb.  The 
numbness eventually cleared up.  He now complained of tingling in 
the arm when he lifted it over his head or lifted heavy things.  
It was recommended that he not use his arm over his head.  He had 
no flare-ups such as additional pain, fatigue, weakness, or lack 
of endurance.  He did not use any assistive device.  Examination 
showed no pain on pressure.  He had 360 degrees rotation, but at 
200 degrees he had a feeling that subluxation was about to occur 
and there was a pop.  Forward flexion was from 0 to 180 degrees, 
which was normal.  Abduction was from 0 to 180 degrees, with pain 
in the anterior shoulder and that subluxating feeling at 180 
degrees.  Internal rotation was normal at from 0 to 90 degrees.  
External rotation was also normal from 0 to 90 degrees, but the 
Veteran had a subluxating feeling at 90 degrees.  With 
resistance, he had subluxation and pain at 120 degrees of 
abduction and forward flexion, and at 70 degrees on external 
rotation.  He had no postural abnormalities and no neurological 
changes.  There was no additional pain, fatigue, weakness, or 
lack of endurance with repetitions of flexion and extension.  X-
ray studies of the left shoulder were normal.  The diagnosis was 
dislocation of the left shoulder with persistence subluxation and 
musculotendinous strain.  

An examination was conducted by VA in July 2007.  At that time, 
the Veteran's left shoulder dislocation, relocation, and 
paresthesia of the entire left hand while in service in 2004 was 
described.  The examiner reviewed the service treatment records 
(STRs) and found no documentation of a left shoulder dislocation.  
The Veteran's current complaints were of left hand tingling and 
numbness with overhead activities or when sleeping with his left 
upper extremity abducted and externally rotated.  It was noted 
that the Veteran was right hand dominant.  Examination of the 
left shoulder showed full active range of motion without pain.  
There was no tenderness and no instability.  Range of motion 
included external and internal rotation from 0 to 90 degrees and 
abduction and forward flexion from 0 to 180 degrees, all without 
pain.  An Adson's test performed on the left upper extremity 
extended and rotated showed a diminishment of pulse with 
hyperextension of the left upper extremity, but no loss of 
sensation in any dermatomal fashion in the left hand.  

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway between 
the side and shoulder level, a 30 percent rating is warranted for 
a major extremity and 20 percent rating is warranted for a minor 
extremity.  For motion limited to within 25 degrees from the 
side, a 40 percent rating is warranted for a major extremity and 
a 30 percent rating is warranted for a minor extremity.  
38 C.F.R. § 4.71a, Code 5201.

For impairment of the clavicle or scapula, with malunion or with 
nonunion without loose movement, a 10 percent rating is warranted 
for a minor extremity.  A 20 percent rating requires nonunion, 
with loose movement, or dislocation.  38 C.F.R. § 4.71a, Code 
5203.  

For mild incomplete paralysis of the lower radicular group, which 
affects the intrinsic muscles of the hand and some or all of the 
flexors of the wrist and fingers, a 20 percent rating is 
warranted for a minor extremity.  38 C.F.R. § 4.124a, Code 8512.  

The Veteran's left upper extremity disability has been 
characterized as residuals of a left shoulder dislocation or 
thoracic outlet syndrome, which is in turn rated on lower 
radicular group paralysis.  Review of the record shows that the 
Veteran did not have any impairment resulting from his left upper 
extremity disability.  Specifically, there is no limitation of 
motion and no consistent complaints of numbness or other 
neurologic symptoms.  Basically, the Veteran has some tingling of 
his left hand when he raises it over his head, but this is not 
shown to cause any functional impairment.  Basically, whether 
rated under limitation of motion of the shoulder joint or as 
paralysis of the lower radicular group, the left upper extremity 
disability has been asymptomatic throughout the appeal, and a 
compensable evaluation has not been warranted at any time 
therein.  38 C.F.R. § 4.124a, Codes 5203, 8512.

Initial Rating for Cystectomy Scar of the Right Foot

As noted, service connection for a cystectomy scar of the right 
foot was granted in a January 2007 rating decision.  The 
September 2007 rating decision also recognized fibromatosis of 
the right foot as part of the Veteran's service-connected 
disabilities, albeit purporting to include the fibroma as part of 
the service-connected bilateral pes planus.  The fibromatosis of 
the right foot is more appropriately rated as part of the 
cystectomy scar in the same anatomical location, which also 
reflects the same symptoms of pain at the fibromatosis/scar site.  
See 38 C.F.R. § 4.20 (2010).  

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted; however, this new regulation 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23. 2008). Rather, the Veteran's claim for a higher rating 
for scars will be considered solely under the criteria effective 
as of the date of the claim, which is effectively the day 
following the day of his discharge from active duty.

Under Code 7801, scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 percent 
rating when the scars cover an area or areas exceeding 6 square 
inches (39 sq. cm.).  Scars that are superficial, do not cause 
limited motion, and cover area of 144 inches or more are given a 
compensable rating under Code 7802.  Unstable superficial scars 
are rated under Code 7803.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of the skin over 
the scar.  Superficial scars that are painful on examination are 
rated under Code 7804.  Code 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
Code 7805 provides that other scars are rated on limitation of 
function of the affected part.  A deep scar is one associated 
with underlying soft tissue damage, and a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801-7805.  

After a review of all the evidence, the Board finds that, 
throughout the period of this appeal, the residuals of a 
cystectomy scar have been manifested by a tender fibroma, which 
warrants a 10 percent initial disability.  For the reasons given, 
the Board finds that a separate and compensable initial 
disability rating of 10 percent is warranted for the service-
connected cystectomy scar of the right foot, which includes the 
fibroma, under Diagnostic Code 7804.  38 C.F.R. § 4.118.

An examination was conducted by VA in June 2006.  At that time, 
it was reported that the Veteran had first noted a lump on the 
big toe tendon of the sole of the right foot in 2002.  This was 
eventually diagnosed as a fibroma and surgical removal was 
performed in March 2006.  He now had a scar that had healed.  He 
stated that he still had a little sensitivity and some pain in 
the foot on the operative site and had also noted that at the 
back of the operative site a little lump was re-growing.  
Examination showed a 1 and 1/2 inch scar on the bottom of the right 
foot that was well-healed and without keloid formation.  There 
was no pain or tenderness in the scar, but just distal to it 
there was a one-inch mass that was tender.  This felt like a 
recurrence of the fibroma.  The scar was less than one percent 
total body surface and less than one percent exposed body 
surface.  It was not disfiguring.  Movement of the big toe of the 
right foot caused pain at 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  It hurt to walk on tip-toe.  There was no 
edema, swelling, or induration, but it seemed that there was a 
recurrence of the tumor wrapped around the extensor tendon of the 
big toe.  The diagnosis was right foot fibroma.  

An examination was conducted by VA in July 2007.  On examination, 
a large fibroma was noted to have recurred at the previous area 
of the site of his previous operation.  There was no edema or 
instability.  The fibroma measured 40 by 15 mm and was located in 
the medial longitudinal arch of the right foot and there was a 7 
mm are of induration.  There was tenderness.  The diagnosis was 
plantar fibromatosis of the right foot.  

VA outpatient treatment records continue to show that the Veteran 
has a painful fibroma of the right foot.  When last examined, in 
April 2010, fibrous masses along the medial longitudinal band of 
the fascia with moderate discomfort was noted.  

The Veteran was granted service connection for the residuals of a 
cystectomy scar of the right foot.  He was then rated for a 
fibroma of the right foot that was included with the disability 
rating for the Veteran's bilateral pes planus.  The Board finds 
this inclusion to be incorrect.  It is clear that the rating for 
the fibroma is more properly included as a rating for the 
residuals of the cystectomy scar.  (As noted, at the time the 
fibroma was included with the pes planus rating, the cystectomy 
scar rating was left off the rating decision.)  

The record shows that the fibroma has been consistently shown to 
have been tender since the examination in July 2007.  Prior to 
that time, in June 2006, the Veteran did complain of sensitivity 
and tenderness of the fibroma that was in the process of 
recurring at that time.  As such, the Board finds that a 10 
percent initial disability rating for a tender scar of the right 
foot is warranted throughout the pendency of this appeal.  This 
represents separate disability from the Veteran's bilateral pes 
planus, which will be addressed in the remand portion of this 
decision.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the appeal period under consideration is contemplated 
by the rating schedule.  The Veteran's bilateral ankle 
disabilities are properly rated on the basis of limitation of 
motion, or lack thereof, with the schedular criteria 
incorporating the orthopedic factors that limit motion or 
function of the ankles.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca.  The Veteran's thoracic outlet syndrome has been 
evaluated both on the basis of possible orthopedic disability and 
neurologic impairment, neither of which show levels that 
warranted a compensable rating because the symptoms are basically 
asymptomatic.  The separate 10 percent rating for the cystectomy 
scar (with fibroma) of the right foot is not shown to cause 
additional disability that would not be more properly rated under 
other rating criteria.  The Veteran's other complaints of foot 
pain will be addressed as part of the initial rating appeal for 
the service-connected bilateral pes planus, which is being 
remanded.  For these reasons, the Board finds that the assigned 
schedular ratings are adequate to rate the Veteran's 
disabilities, and no referral for an extraschedular rating is 
required.  

Finally, the record indicates that the Veteran is employed.  
Consequently, the matter of entitlement to a total disability 
rating based on individual unemployability is not raised by the 
Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  


ORDER

A higher initial rating for the residuals of a left ankle 
fracture, in excess of 0 percent prior to April 14, 2008, and in 
excess of 10 percent thereafter, is denied.  

A compensable initial rating for the residuals of a right ankle 
fracture is denied.  

A compensable initial rating for left thoracic outlet syndrome is 
denied.  

An initial 10 percent rating for a cystectomy scar (with fibroma) 
of the right foot is granted.  


REMAND

The Veteran has also appealed for a higher initial disability 
rating than 10 percent for bilateral pes planus.  In support of 
his appeal, he has submitted outpatient treatment records showing 
additional treatment for this disability.  When last examined, in 
April 2010, an MRI study was consistent with a possible left 
plantar fascia rupture.  The Veteran's representative has argued 
that an additional examination is warranted to determine the 
current level of disability manifested by his bilateral pes 
planus.  The Board agrees.  

Accordingly, the appeal for a higher initial disability rating 
than 10 percent for bilateral pes planus is REMANDED for the 
following action:

1.  The Veteran should be scheduled for VA 
examination to determine the current extent and 
severity of the bilateral pes planus.  X-rays 
and/or other diagnostic studies should be done, 
as deemed appropriate by the examiner.  The 
examiner should provide a thorough description 
of the Veteran's service-connected disorder and 
render objective clinical findings concerning 
the severity of the disability, to include 
observations of pain on motion, deformity, 
excess fatigability, incoordination, weakened 
movement and other functional limitations, if 
any.  The appropriate documents in the claims 
folder should be made available for review in 
connection with this examination.  The examiner 
should provide a rationale for all conclusions 
reached.  

2.  Thereafter, the RO/AMC should readjudicate 
the issue of a higher initial disability rating 
than 10 percent for bilateral pes planus.  If 
the determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant actions 
taken on the claim for benefits.  The Veteran 
should be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


